Title: From George Washington to United States Senate, 20 February 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States February 20th 1797
                        
                        In the nominations that were submitted to you on Friday the 17th instant, the
                            name of William Henry Lange of Georgia was inserted, by mistake, contrary to my intention.
                        
                            Go: Washington
                            
                        
                    